    Case 2:20-cv-11659-GAD-DRG ECF No. 9, PageID.70 Filed 09/14/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

TWIN FLAMES UNIVERSE.COM, INC., et al,
    Plaintiffs,

-vs-                                           Case No. 2:20-cv-11659

                                                      Hon. Gershwin A. Drain

ARCELIA FRANCIS HUGUES, et al,
    Defendants.


 MOTION FOR SECOND ORDER EXTENDING TIME FOR DEFENDANT
ARCELIA FRANCIS HUGUES TO ANSWER OR OTHERWISE RESPOND TO
                  PLAINTIFFS’ COMPLAINT1

        Defendant pro se, Arcelia Frances Hugues (“Ms. Hugues”), hereby moves for

an extension of time until September 16, 2020, to file her answer or otherwise

respond to Plaintiffs’ Complaint [Doc. No. 1] (the “Motion”). In support of the

Motion, Ms. Hugues relies on Fed. R. Civ. Pro. 6(b) and states:

1.      Ms. Hugues is a pro se litigant who lives in the state of New York. Ms.

     Hugues has been receiving limited assistance from the Federal Pro Se Legal




1
 NOTICE OF LIMITED SCOPE ASSISTANCE: This document was drafted or
partially drafted with the assistance of a lawyer licensed to practice in the State of
Michigan, pursuant to MRPC 1.2(b). This document was prepared with the
assistance of the Detroit Mercy Law Pro Se Legal Assistance Clinic, Theodore
Levin U.S. Courthouse, Room 1044, 231 W. Lafayette Blvd., Detroit, MI 48226,
Tel: 313-234-2690.
 Case 2:20-cv-11659-GAD-DRG ECF No. 9, PageID.71 Filed 09/14/20 Page 2 of 7




     Assistance Clinic (the “Clinic”) in preparing her response to the Complaint. The

     Clinic operates part-time, three afternoons a week and provides assistance to

     qualified pro se litigants.

2.      Plaintiffs had previously extended the time for Ms. Hugues to respond to the

     Complaint to September 11, 2020 and have now agreed to further extension. This

     Court previously entered an order extending the time for Ms. Hugues to answer

     or otherwise respond to Plaintiff’s Complaint on August 18, 2020 [Doc. No. 5].

3.      On September 10, 2020, after determining that she needed additional time to

     prepare her response to the Complaint, Ms. Hugues contacted Plaintiffs’ counsel,

     via email, to request a brief, additional extension through and including

     Wednesday, September 16, 2020. See Exhibit A. Plaintiff’s counsel responded:

     “The extension is fine.” Exhibit A.

4.      On September 11, 2020, Ms. Hugues informed the Clinic that Plaintiffs,

     through counsel, had agreed to the extension. Exhibit A. The Clinic prepared and

     sent a proposed stipulated order to Plaintiffs’ counsel on Friday afternoon,

     September 11, 2020, prior to the expiration of the time for Ms. Hugues to respond

     to the Complaint, memorializing the proposed extension.

5.      When Plaintiffs’ counsel did not respond to the September 11, 2020 email, a

     follow up email on Saturday morning, September 12, 2020.
 Case 2:20-cv-11659-GAD-DRG ECF No. 9, PageID.72 Filed 09/14/20 Page 3 of 7




6.      As of the time of the filing of the Motion, there has been no response from

     Plaintiff’s counsel. However, Exhibit A establishes his assent to the brief

     extension sought by the Motion.

7.      Given Ms. Hugues’ timely, good faith efforts in obtaining the extension, and

     Plaintiffs’ consent to it, there is good cause for the relief sought by the Motion

     pursuant to Fed. R. Civ. P. 6(b)(1)(A).

        WHEREFORE, Defendant Arcelia Francis Hugues respectfully requests that

this Court extend the time for her to answer or otherwise respond to Plaintiffs’

Complaint [Doc. No. 1] through (and including) Wednesday, September 16, 2020.

                                          Respectfully submitted,

                                          /s/ Arcelia Francis Hugues (w/ perm)
                                          By: Arcelia Francis Hugues, Defendant
                                          Pro Se
                                          7994 State Route 20
                                          Madison, NY 13402
                                          Telephone: (315) 404-9442
                                          Email: archaicarcelia@zoho.com



Dated: September 14, 2020

                  NOTICE OF LIMITED SCOPE ASSISTANCE

This document was drafted or partially drafted with the assistance of a lawyer
licensed to practice in the State of Michigan, pursuant to MRPC 1.2(b). This
document was prepared with the assistance of the Detroit Mercy Law Pro Se Legal
Assistance Clinic, Theodore Levin U.S. Courthouse, Room 1044, 231 W. Lafayette
Blvd., Detroit, MI 48226, Tel: 313-234-2690.
    Case 2:20-cv-11659-GAD-DRG ECF No. 9, PageID.73 Filed 09/14/20 Page 4 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TWIN FLAMES UNIVERSE.COM, INC., et al,
    Plaintiffs,

-vs-                                           Case No. 2:20-cv-11659

                                                      Hon. Gershwin A. Drain

ARCELIA FRANCIS HUGUES, et al,
    Defendants.


BRIEF IN SUPPORT OF MOTION FOR SECOND ORDER EXTENDING TIME
    FOR DEFENDANT ARCELIA FRANCIS HUGUES TO ANSWER OR
         OTHERWISE RESPOND TO PLAINTIFFS’ COMPLAINT 2


        Defendant pro se, Arcelia Francis Hugues, hereby relies on Fed. R. Civ. Pro.

6(b) for her brief in support of this motion for an extension of time until September

16, 2020, to answer or otherwise respond to Plaintiffs’ Complaint [Doc. No. 1].

                                        Respectfully submitted,

                                        /s/ Arcelia Francis Hugues (w/ perm)
                                        By: Arcelia Francis Hugues, Defendant
                                        Pro Se

2
 NOTICE OF LIMITED SCOPE ASSISTANCE: This document was drafted or
partially drafted with the assistance of a lawyer licensed to practice in the State of
Michigan, pursuant to MRPC 1.2(b). This document was prepared with the
assistance of the Detroit Mercy Law Pro Se Legal Assistance Clinic, Theodore
Levin U.S. Courthouse, Room 1044, 231 W. Lafayette Blvd., Detroit, MI 48226,
Tel: 313-234-2690.
 Case 2:20-cv-11659-GAD-DRG ECF No. 9, PageID.74 Filed 09/14/20 Page 5 of 7




                                       7994 State Route 20
                                       Madison, NY 13402
                                       Telephone: (315) 404-9442
                                       Email: archaicarcelia@zoho.com


Dated: September 14, 2020

                NOTICE OF LIMITED SCOPE ASSISTANCE

This document was drafted or partially drafted with the assistance of a lawyer
licensed to practice in the State of Michigan, pursuant to MRPC 1.2(b). This
document was prepared with the assistance of the Detroit Mercy Law Pro Se Legal
Assistance Clinic, Theodore Levin U.S. Courthouse, Room 1044, 231 W. Lafayette
Blvd., Detroit, MI 48226, Tel: 313-234-2690.


                          CERTIFICATE OF SERVICE
        I hereby certify that the foregoing was filed via email to the Pro Se
Administrator by the Pro Se Clinic with the Clerk of Court on September 14, 2020,
and the parties of record will be served via the Court’s electronic filing system when
it is posted by the Clerk. Counsel of record, Matthew Kerry, was also served by email
on September 14, 2020 at the address provided to the Court.
                                              Respectfully submitted,
                                              /s/Katie Warwick, 3L
                                              For the Pro Se Clinic
Case 2:20-cv-11659-GAD-DRG ECF No. 9, PageID.75 Filed 09/14/20 Page 6 of 7




                     EXHIBIT A
     Case 2:20-cv-11659-GAD-DRG ECF No. 9, PageID.76 Filed 09/14/20 Page 7 of 7

Re: Arcelia Francis Hugues Mini Extention
Arcelia Hugues <archaicarcelia@zoho.com>
Fri 9/11/2020 3:05 PM
To: Prose Clinic <proseclinic@udmercy.edu>
For your records, below is all the dialogue confirming the extension between Matthew Kerry and I.
Thank you.

- Arcelia Francis Hugues



Sent using Zoho Mail


---- On Thu, 10 Sep 2020 11:35:40 -0400 kerrylawpllc@gmail.com wrote ----


  That extension is fine. Thanks for the heads up on the website

  On Wed, Sep 9, 2020 at 4:01 PM Arcelia Hugues <archaicarcelia@zoho.com> wrote:
   Hello Matt,

    This email is just to confirm our call a few minutes ago about getting a small extension till
    the 16th of September. Thank you all very much for giving me the extensions I needed to
    understand court process and whatnot as this is a new thing for me. Also, you may want
    to check out your website, when I went to your website to search for contact info it
    redirected me to a strange website that my computer warned contained viruses or
    something. I've attached a screenshot for you below.

    Sincerely,

    Arcelia Francis Hugues


    Sent using Zoho Mail



  --
  Kerry Law, PLLC
  (734) 263-1193
  Fax: (888) 320-9382
  214 S. Main St. Ste 200
  Ann Arbor MI, 48104
  kerrylawpllc.com

  This message originates from the law firm of Kerry Law, PLLC. This e-mail message and all
  attachments may contain legally privileged and confidential information intended solely for
  the use of the addressee. If you are not the intended recipient, you should immediately stop
  reading this message and delete it from your system. Any unauthorized reading,
  distribution, copying, or other use of this message or its attachments is strictly prohibited.
  All personal messages express solely the sender's views and not those of Kerry Law,
  PLLC. This message may not be copied or distributed without this disclaimer. If you received
  this message in error, please notify us immediately.
